DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-3, 8-10 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Manning et al. (US 20060087402 A1 hereinafter, Manning ‘402) in combination with Fuchs et al. US (20120166203 A1 hereinafter, Fuchs ‘203).
	Regarding claim 8; Manning ‘402 discloses an apparatus (Fig. 2, Portable Computer 30) 
comprising: a processor (Fig. 2, Processor 50); 
a memory (Fig. 2, Memory 52) storing code executable by the processor (i.e. The CPU 50, which can include one or any multiple number of processor units that operate independently or in a coordinated manner, executes one or more 
to perform: synchronizing, by use of a processor, equipment statuses to a mobile device through a network from a procedure database (Fig. 3, Step 112 i.e. Next, a block 110 uploads the quality control data collected in the field by the portable computer 34 and a block 112 synchronizes the uploaded data with the information stored in the database 78. Paragraph 0074);
wherein each equipment status corresponds to an equipment instance of a plurality of equipment instances of specific equipment (i.e. The quality control routine includes a data synchronization routine to download, from the project history database to the memory, respective quality control check lists and equipment specification data for the field equipment and a data collection routine to record in the memory quality control data entered via the user interface in accordance with the quality control check lists. Paragraph 0031);
and each equipment instance corresponds to an equipment reference code (i.e. The user implements a portion of the data collection routine executed by the portable computer 34 that automatically assigns a unique identification number to the image and stores the image with the other quality control data stored in connection with field equipment or tag number. Paragraph 0102); 
retrieving a first equipment status of the plurality of equipment statuses that is indexed to the first equipment reference code to the mobile device (i.e. At any point in the above process, an operator of the workstation 33 may be monitoring the initiation project and view the quality control data recorded thus far. In the event that frequent or continuous synchronizations are occurring, such monitoring of the initiation project presents a real-time, accurate representation of the status. Paragraph 0075);
displaying the first equipment status on the mobile device (i.e. With reference now to FIG. 4, a quality control routine executed by the portable computer 34 is shown. Generally speaking, the quality control routine includes a data collection routine and a data transmission routine. Data collection generally involves steps taken out in the field, while data transmission generally involves steps taken while interfacing and communicating with the host workstation. The data collection routines are generally supported using display forms, or forms displayed via the user interface of the portable computer 34. Paragraph 0076); 
generating an update of the equipment status (i.e. The result is that the host workstation 34 will accept the task results during synchronization and show the updated results for tasks nos. 1-3. Paragraph 0089);
(Fig. 4, Step 142 “Upload Synchronization to Transmit QC Data” i.e.  At any time during the routine shown in FIG. 4, the user may temporarily exit the routine and initiate in a block 142 a data transmission or synchronization with the host computer 33. Alternatively or in addition, the data transmission may involve or include a synchronization with another portable computer 34. Paragraph 0087). 
Manning ‘402 does not expressly disclose the limitations as expressed below.
Fuchs ‘203 discloses receiving a first equipment reference code for a first equipment instance at the mobile device (i.e. In maintaining a useful database, it is useful to provide each subject with a unique identifier. The identifier may be in the form of a number or code. The identifier may advantageously be integrated with the subject. Any number of available identification mechanisms may be used such as barcodes, RFID tags, a UV light readable stamp, etc. For people, identification may additionally or alternatively be in the form of a retinal scan, face recognition, fingerprint identification, genetic matching or the like. The camera sensor 211 on the headset 210 may be used in identifying a subject. Paragraphs 0039, 0045 & 0052).
Manning ‘402 and Fuchs ‘203 are combinable because they are from same field of endeavor of machine workflow process systems (Fuchs ‘203 at “Technical Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the machine workflow process system as taught by Manning ‘402 by adding the limitations as taught by Fuchs ‘203. The motivation for doing so would have been advantageous to modify of implements processes and procedures via quality control system, and enabling fast and easy access to equipment information in the field sites in the process plant. Therefore, it would have been obvious to combine Manning ‘402 with Fuchs ‘203 to obtain the invention as specified.

Regarding claim 9; Manning ‘402 discloses wherein the processor further retrieving a first equipment tutorial of the plurality of equipment tutorials that is indexed to the first equipment reference code, wherein the first equipment tutorial comprises one or more of text instructions, (i.e. Figs. 13b and c depict form 172 and 174 that provide instructions to the user for managing the attachment process. In following this process, the user implements a portion of the data collection routine executed by the portable computer 34 that automatically assigns a unique identification number to the image and stores the image with the other quality control data stored in connection with field equipment or tag number. Paragraph 0102).

Regarding claim 10; Manning ‘402 discloses wherein the processor further recording an audit status comprising the review of the first equipment tutorial (i.e. At any point in the above process, an operator of the workstation 33 may be monitoring the initiation project and view the quality control data recorded thus far. In the event that frequent or continuous synchronizations are occurring, such monitoring of the initiation project presents a real-time, accurate representation of the status. To capture a snapshot or other instantaneous representation of the initiation project, the workstation operator may request that a report be generated in a block 114. Paragraph 0075).
	
	Regarding claims 1 & 15; Claims 1 & 15 contain substantially the same subject matter as claim 8. Therefore, Claims 1 & 15 are rejected on the same grounds as Claim 8. However, Claim 15 further discloses a computer program product comprising a non-transitory computer readable storage medium that stores code executable by a processor to perform the method. Manning ‘402 at paragraph 0126 discloses wherein the routines described maybe implemented in a standard multi-purpose CPU or on specifically designed hardware or firmware as desired. When implemented in software, the software may be stored in any computer readable memory such as on a magnetic disk, an optical disk, or other storage medium, in a RAM or ROM of a computer or processor, etc.

Regarding claims 2 & 16; Claims 2 & 16 contain substantially the same subject matter as claim 9. Therefore, Claims 2 & 16 are rejected on the same grounds as Claim 9.

Regarding claims 3 & 17; Claims 3 & 17 contain substantially the same subject matter as claim 10. Therefore, Claims 3 & 17 are rejected on the same grounds as Claim 10.

4.	Claims 4, 11 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Manning ‘402 and Fuchs ‘203, and further in view of Spradling et al. (US 20110184776 A1 hereinafter, Spradling ‘776).
Regarding claim 11; Manning ‘402 as modified does not expressly disclose the limitations as expressed below.
Spradling ‘776 discloses wherein the processor further receiving an attestation to the audit report from an auditor (i.e. Fig. 6 depicts an engagement acceptance form screen having a navigation side pane and an identified risks side pane. This screen allows the auditor to give an initial assessment on whether they can perform the audit being requested. An auditor will input answers to questions such as the type of service being requested. Within the engagement acceptance form 60, there are practical considerations 61 identified in blue. An auditor can select to hide all practical considerations. Practical considerations consist of advice given to the auditor. Paragraphs 0084, 0086, 0094 0116).
Manning ‘402 and Spradling ‘776 are combinable because they are from same field of endeavor of machine workflow process systems (Fuchs ‘203 at “Technical Field”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the machine workflow process system as taught by Manning ‘402 by adding the limitations as taught by Spradling ‘776. The motivation for doing so would have been advantageous because as companies to continue to strive for efficiency, consistency and flexibility, computers and software executed on computers are increasingly relied upon to 

Regarding claims 4 & 18; Claims 4 & 18 contain substantially the same subject matter as claim 11. Therefore, Claims 4 & 18 are rejected on the same grounds as Claim 11.


5.	Claims 5-7, 12-14, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manning ‘402 and Fuchs ‘203, and further in view of Mishelevich et al. (US 20050065813 A1 hereinafter, Mishelevich ‘813).
Regarding claim 12; Manning ‘402 does not expressly disclose the limitations as expressed below.
Mishelevich ‘813 discloses wherein the apparatus of claim 8, the processor further performing: communicating a procedure question; and receiving a procedure answer in response to the procedure question (Fig. 3, Step 116 i.e. The IDD 52 generates the questions that the patient answers in step 116. The patient continues to answer questions until the present iteration of questions from the IDD 52 is exhausted. Paragraph 0094).
Manning ‘402 and Mishelevich ‘813 are combinable because they are from same field of endeavor of machine workflow process systems (Fuchs ‘203 at “Technical Field”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the machine workflow process system as taught by Manning ‘402 by adding the limitations as taught by Mishelevich ‘813. The motivation for doing so would have been advantageous because a large number of people seeking diagnosis might be more than medical personnel can handle. Thus, it would eliminate and help ease the burden of a large number 

Regarding claim 13; Mishelevich ‘813 discloses wherein the processor further generating a progress report based on at least one of the procedure step and the procedure answer (i.e. In step 150, the physician then decides which diagnosis is correct, or, alternatively, he selects another diagnosis that is not included in the differential diagnosis. Once a diagnosis is chosen, the physician then reviews treatments for the diagnosis in step 152. Paragraph 0101). 

Regarding claim 14; Mishelevich ‘813 discloses wherein the processor further generating a process certification in response to at least one of the procedure step and the procedure answer exceeding a certification threshold (i.e. When comparing the found distribution to the threshold distributions, if any found count of a higher importance value exceeds the threshold count required to establish the given ranking, the excess number (or remainder) may be carried over to one or more lower importance value as applicable. Paragraph 0144).

Regarding claims 5 & 19; Claims 5 & 19 contain substantially the same subject matter as claim 12. Therefore, Claims 5 & 19 are rejected on the same grounds as Claim 12.

Regarding claims 6 & 20; Claims 6 & 20 contain substantially the same subject matter as claim 13. Therefore, Claims 6 & 20 are rejected on the same grounds as Claim 13.

Regarding claims 7; Claim 7 contains substantially the same subject matter as claim 14. Therefore, Claim 7 is rejected on the same grounds as Claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Acting SPE
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677